DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1-5 have been canceled, and claims 6-11 have been newly added.  Claims 6-11 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-11 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 6, the recited limitation of “one of a plurality of numerologies having a different number of symbols per subframe at different subcarrier spacings” is confusing and single numerology has a different number of symbols per subframe at different subcarrier spacings, or each numerology has a different number of symbols per subframe at different subcarrier spacings.  To be more specific, paragraphs [0031] and [0035] of applicant’s specification and Fig. 3 of applicant’s drawings describe that each numerology corresponds to a specific subcarrier spacing, which each have a specific number of symbols per subframe.  This distinction is not explicitly recited in the claim.

	Regarding claims 7-8, the claims are rejected for depending on claim 6.
	Regarding claims 9-11, the claims are interpreted and rejected for the same reason as claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajagopal et al. (US 2017/0111930 A1), hereinafter referred to as Rajagopal.

Regarding claim 6, Rajagopal clearly teaches a terminal (Rajagopal - Fig. 3; Paragraph [0015], note UE) comprising:
	a receiver that receives information about numerologies (Rajagopal - Fig. 3  RF transceiver 310; Paragraph [0006], note identifying a set of transmission parameters comprising a numerology, transmitting, to at least one user equipment (UE), downlink signals comprising the set of transmission parameters); and
	a processor that controls, based on the information, at least one of an uplink signal transmission and a downlink signal reception using one of a plurality of numerologies having a different number of symbols per subframe at different subcarrier spacings (Rajagopal - Fig. 3 processor 340; Fig. 17; Paragraph [0074], note the processor 340 controls the overall operation of the UE 116; Paragraph [0118], note multiplexing uplink and downlink transmissions for different numerologies; Paragraph [0128], note information about numerology configuration (including sub-carrier spacing and SF (subframe) length); Paragraph [0133], note UE is configured with a parameter, which also defines subframe structure; Paragraph [0134], note configuring a communication of multiple devices (UEs) with different numerologies, which can be performed by one or more processors),
	wherein the subframe is specified by a fundamental time unit based on a subcarrier spacing and a predetermined value (Rajagopal - Paragraph [0133], note the UE is configured with a parameter to indicate the subcarrier spacing of S*s1 kHz, which is used to determine the subframe length/TTI length in units of l1*L1/S micro-sec (time unit), where l1 represents OFDM symbol length (predetermined value, see Paragraph [0132])).

	Regarding claim 7, Rajagopal teaches wherein the predetermined value indicates a Fast Fourier Transform (FFT) size (Rajagopal - Paragraph [0128], note the information about the numerology configuration (including parameters such as FFT size); Paragraph [0133], note FFT size is also tied to the subcarrier spacing).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the base station, which is taught by Rajagopal (Rajagopal - Fig. 2; Paragraph [0054], note an eNB includes multiple RF transceivers 210, processing circuitry 220, controller/processor 225).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a system claim format, which is taught by Rajagopal (Rajagopal - Fig. 1; Paragraph [0047], note wireless network 100 includes eNBs; Paragraph [0048], note the eNBs provide network access for a plurality of UEs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal in view of Zhang et al. (US 2016/0352551 A1), hereinafter referred to as Zhang.

	Regarding claim 8, Rajagopal teaches wherein the predetermined value indicates a Fast Fourier Transform (FFT) size (Rajagopal - Paragraph [0128], note the information about the numerology configuration (including parameters such as FFT size); Paragraph [0133], note FFT size is also tied to the subcarrier spacing).
	Rajagopal does not teach wherein the fundamental time unit is defined as 1/(the subcarrier spacing x the predetermined value).
	In an analogous art, Zhang teaches wherein the fundamental time unit is defined as 1/(the subcarrier spacing x the predetermined value) (Zhang - Paragraph [0054] Table 2, note time sampling interval (time unit) corresponding to specific subcarrier spacing values and FFT sizes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into Rajagopal in order to improve backward and forward compatibility through scalable subcarrier spacing (Zhang - Paragraph [0034]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lin et al. (US 2018/0035421 A1) discloses numerologies including parameters such as subcarrier spacing, symbol times, and FFT sizes.
	Lim et al. (US 8,514,830 B2) discloses different numerologies that each have a different number of symbols within each subframe.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461